Citation Nr: 0932642	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Cheyenne, Wyoming 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to March 5, 2007, the Veteran's tinea pedis and 
onychomycosis of the feet were manifested by subjective 
complaints of itching, burning, scaling, and peeling.  It did 
not involve at least 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas that are affected; nor had 
it required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more, but 
not constantly during the past 12-month period. 

2.  As of March 5, 2007, the evidence of record shows that 
the Veteran's tinea pedis was treated with systemic therapy 
for at least six weeks; however, the evidence indicates that 
the Veteran's service connected feet disorder did not require 
constant or near-constant systemic therapy.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for tinea pedis and onychomycosis have not been met 
prior to March 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 
7806, 7813 (2008).    

2.  The schedular criteria for a 30 percent evaluation for 
tinea pedis and onychomycosis of the feet have been met as of 
March 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7806, 7813 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

A February 2006 VCAA notice letter informed the Veteran that 
in order to support his claim for an increased evaluation of 
tinea pedis he must provide evidence, or ask the Secretary to 
obtain evidence, that shows his service-connected condition 
has gotten worse.  The letter noted that this evidence may be 
in a statement from his doctor containing physical or 
clinical findings.  The Veteran was also informed that he may 
submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disability has become worse.  

A May 2008 letter informed the Veteran that VA considers the 
following evidence in determining a disability rating: nature 
and symptoms of the condition, severity and duration of the 
symptoms and the impact the condition and symptoms have on 
employment and daily life.  The Veteran was notified that, 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent.  The letter also informed the Veteran of the 
specific rating criteria for the diagnostic code under which 
he is currently evaluated and the diagnostic codes he may be 
evaluated under depending on the evidence of record.  
However, this portion of the duty to notify was satisfied 
subsequent to the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of the notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of the supplemental statement of the case 
issued in June 2008 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For the reasons stated 
above, it is not prejudicial to the Veteran for the Board to 
proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

With regard to the duty to assist, the Board finds that the 
RO has made reasonable and appropriate efforts to assist the 
Veteran in obtaining all evidence necessary to substantiate 
his claim.  The claims file contains the Veteran's service 
treatment records, VA treatment records and private treatment 
records.  The Veteran was provided with VA examinations of 
the feet in March 2006 and February 2007.  These examination 
reports are associated with the record and have been 
considered in adjudicating the Veteran's claim. The record 
contains the Veteran's statements in support of his claim and 
a transcript of his testimony from the April 2009 Travel 
Board hearing.  The Board has reviewed the Veteran's 
statements and testimony and it has determined that the 
Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the issues currently under 
consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 

II.  Merits of the Claim for an Increased Rating

In February 2006, the RO received the Veteran's claim for an 
increased rating for tinea pedis.  The RO denied the 
Veteran's claim for an increased rating in April 2006.  The 
Veteran appeals this decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent disability 
rating for his tinea pedis and onychomycosis of the feet 
under Diagnostic Codes 7813 and 7806.  Diagnostic Code 7813 
contemplates disability due to dermatophytosis and directs 
that disabilities such as onychomycosis, or tinea pedis of 
the feet, be rated as disfigurement of the head, face or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008). 

In this case, the manifestations of the Veteran's service-
connected foot disability more closely approximate 
dermatitis.  Diagnostic Code 7806 provides for a 10 percent 
rating where at least 5 percent, but less than 20 percent of 
the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there was 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

The Veteran underwent a VA examination in March 2006.  The 
Veteran reported that he had discoloration and thick 
toenails.  He routinely sees a podiatrist for trimming of the 
toenails and shaving of calluses on the bottom of his feet.  
The Veteran stated that his feet itch constantly.  He also 
noted cracking and bleeding of the feet that occur on average 
once every one to two months.  He has pain related to the 
calluses on his feet.  Physical examination of the Veteran 
revealed that his toenails were thickened with yellow 
discoloration.  There was no blackening discoloration of the 
toes.  The great toenails measured 5 mm in thickness.  The 
lesser toes measured 2-4 mm in thickness.  All toenails were 
well trimmed without evidence of soft tissue compromise 
surrounding the toenails.  The soft tissue of the feet 
revealed no active tinea inflammation with cracking, scaling, 
bleeding at the time of the examination.  The examiner noted 
two calluses on the plantar surface of the right foot, each 
measuring 1 cm in diameter that had been recently trimmed.  
They were tender to palpation.  He also had a 1 cm callus on 
the right fifth toe.  

During the February 2007 VA examination for his tinea pedis, 
the Veteran reported that his disorder is treated by keeping 
his toenails trimmed and having the calluses on his feet 
trimmed approximately every five to six weeks.  The examiner 
noted that the Veteran had a pending referral to a 
dermatologist.  He had been treated with Nystatin, 
Clotrimazole and Lamisil.  None of which had made any 
significant difference.  The Veteran noted that he retired 
from his job in mail delivery, as he was unable to do his 
job.  Physical examination of the Veteran's feet revealed 
thick calluses on the plantar service of the first and fifth 
metatarsal joints.  The calluses appeared to have been 
trimmed recently.  He had scaly psoriatic plaques on the 
medial surface of the proximal feet extending from the medial 
foot to the heel area below the medial malleoli.  Toenails 
were mildly thick with minimal discoloration.  Percent of 
total body surface area affected was less than 1 percent.  
Exposed body surface area affected was zero percent.  Walking 
was limited to five city blocks.  

VA treatment records document treatment of the Veteran's 
feet, which included manual reduction or debridement of the 
toenails and sharp debridement of all hyperkeratotic skin 
lesions noted on examination.  See VA podiatry notes dated in 
September 2008, April 2008 and July 2005.  The Veteran 
complained numerous times to his podiatrist of the pain in 
his feet.  A January 2005 treatment record noted that the 
Veteran complained that his feet were painful when he carried 
his mailbag.  The VA treatment records also document on 
several occasions the Veteran requesting a sick note for work 
after treatment for his feet due to the pain.  See VA 
treatment records dated in July 2005 and August 2006.  The 
Veteran noted that his feet were too tender to walk the day 
after treatment. 

A March 2007 letter from the Veteran's private dermatologist 
to his podiatrist noted that the Veteran was referred to him 
for evaluation and suggested treatment for a foot eruption.  
The eruption had been unsuccessfully treated with Nystatin 
and Lotrimin, as well as Lamisil cream, which "burned his 
feet."  Examination of the Veteran's feet revealed diffuse 
thickening of the toenails and subungual debris.  There was 
minimal web space maceration.  The eruption in question 
consisted of, over the bilateral in-steps, extending to the 
ankles, scaly, well-marginated, somewhat annular, lichenified 
plaques.  Clinical impression was severe dyshidrotic eczema 
of the feet, although acrodermatitis continua could not be 
ruled out.  The Veteran was started on Temovate Ointment 
three times a day, to be sealed with Aquaphor.  For bedtime, 
he was started on 0.1% Triamcinolone Cream/Ointment, equal 
parts, with 10% Urea, a thick layer like cake frosting under 
saran wrap and cotton socks.  He also prescribed the Veteran 
with Hydroxyzine every 4 to 6 hours, as occasion requires, 
for itching.  An April 2007 private medical record noted that 
the Veteran's history of acrodermatitis continua had 
dramatically improved with treatment of Temovate ointment 
0.1% Triamcinolone cream/ointment, equal parts, with 10% 
Urea, sealing all above with Aquaphor and Hydroxyzine, 20 mg, 
in the morning.  The Veteran had scales over the weight-
bearing areas of both feet, including the heel, ball of the 
foot and the great toe.  He also had a few dyshidrotic 
vesicles, right in step.  The dermatologist noted that the 
acrodermatitis continua had improved except for persistent 
dyshidrotic vesicles, right in step.  

During the April 2009 Travel Board hearing, the Veteran's 
representative asserted that the Veteran contends that a 
higher evaluation is warranted, as he believes his condition 
has worsened due to pain and discomfort.  The Veteran 
testified that his calluses kept reoccurring between 
treatments from his podiatrist.  The calluses had increased 
in frequency, which caused him to seek treatment from his 
podiatrist more frequently.  The Veteran testified that he 
could no longer do his job as a mail carrier, because of the 
weight of the mailbag and the length of walking on his route 
made walking on the calluses difficult.  The Veteran reported 
having to take sick leave from work every three to four weeks 
after treatment for his feet.  He noted that walking on the 
calluses is very painful.  In addition, the Veteran testified 
that he had to retire from the U.S. Postal System earlier 
than he planned due to his service-connected feet disability.  
He noted that if it was not for his feet, he would still be 
working for the post office as he enjoyed the job, the people 
he worked with and the people he would meet on the streets.  
The Veteran's representative requested consideration of an 
extra schedular evaluation due to his exceptional functional 
and occupational impairment.  

The Board finds that a rating in excess of 10 percent for the 
Veteran's tinea pedis and onychomycosis is not warranted 
prior to March 5, 2007.  When the tinea pedis was active, the 
affected areas of the feet and toenails were minimal and well 
under the requirement for a 30 percent rating that requires 
at least 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected.  In fact, the evidence 
indicates that only 1 percent of the entire body and zero 
percent of exposed areas were affected.  Furthermore, the 
evidence shows that prior to March 5, 2007, the Veteran's 
tinea pedis had not been treated with systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  Based 
on the foregoing, the Board finds that the Veteran does not 
meet the criteria for a 30 percent rating under Diagnostic 
Code 7806 prior to March 5, 2007.  

The record shows that the Veteran was prescribed Hydroxyzine, 
0-30 mg every 4 to 6 hours, as occasion requires, for his 
itching on March 5, 2007.  See private dermatologist letter 
dated in March 2007.  The Veteran's private treatment record 
dated April 18, 2007, reveals that the Veteran's symptoms had 
dramatically improved and he had been taking Hydroxyzine 20 
mg in the morning.  The Veteran's VA treatment records 
document that Hydroxyzine HCL as an active medication to be 
taken as needed.  Hydroxyzine is a piperazine derivative with 
central nervous system depressant, antispasmodic, 
antihistaminic and antifibrillatory actions.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 896 (31st ed. 2007).  
Hydroxyzine hydrochloride is the dihydrochloride salt of 
hydroxyzine, used as an antianxiety agent and antiemetic, in 
urticaria and other manifestations of allergic dermatoses and 
as an adjunct to preoperative and postoperative medications 
and is administered orally or intramuscularly.  Id.  The 
Board has determined that the Veteran's treatment with 
hydroxyzine for his tinea pedis is a systemic therapy as it 
is taken orally and it affects the central nervous system.  
The evidence shows that the Veteran took hydroxyzine between 
March 5, 2007 and April 18, 2007, which is a little over six 
weeks.  As the Veteran was prescribed Hydroxyzine, a systemic 
therapy, to treat the itchiness of his feet due to tinea 
pedis for more than six weeks, the Board finds that the 
Veteran's tinea pedis warrants a 30 percent disability rating 
under Diagnostic Code 7806 as of March 5, 2007.  

In determining that a 30 percent disability rating is 
warranted, the Board declines to grant a 60 percent rating 
for tinea pedis and onychomycosis of the feet.  The evidence 
does not show that the Veteran's tinea pedis and 
onychomycosis of the feet is more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected.  In addition, the evidence does not indicate that 
the Veteran has received constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Specifically, a private letter dated in March 2007 
prescribed the Veteran with Hydroxyzine as needed for 
itchiness of the feet.  The records demonstrate that he used 
Hydroxyzine for more than six weeks; however, there is no 
evidence that shows he used the therapy on a near-constant 
basis.  In fact, during the April 2009 Travel Board hearing, 
the Veteran reported that his current treatment for his feet 
includes topical cream/ointment and wrapping the feet with 
saran wrap at night.  He also applies other types of 
ointments or creams during the day.  Thus, the Board finds 
that the evidence shows that the Veteran has not received 
constant or near-constant systemic therapy for his tinea 
pedis and a 60 percent disability rating for tinea pedis and 
onychomycosis of the feet is not warranted.

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement are 
not applicable, as the Veteran's disability picture is one of 
itching and skin manifestations rather than scarring and the 
manifestations are not shown to disfigure the head, face, or 
neck.  Therefore, a rating under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805 is not appropriate.  The Veteran 
has not been diagnosed with any of the disabilities 
contemplated by Diagnostic Codes 7815-7830.  Accordingly, a 
rating under those diagnostic codes would also not be 
appropriate. 

VA regulation provides that in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected tinea pedis and onychomycosis of 
the feet is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's tinea pedis and 
onychomycosis of the feet with the established criteria found 
in the rating schedule for dermatitis or eczema shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The symptoms of the 
Veteran's tinea pedis include itching, burning and scaling 
with a flare up in March 2007 that required systemic 
treatment.  The Veteran was compensated for these 
disabilities, including the foot eruption in March 2007 with 
a 30 percent disability rating for systemic therapy for more 
than six weeks.  The Board notes that the record shows that 
the Veteran has asserted that the pain in his feet caused him 
to retire early from his job as a mail carrier.  The VA 
treatment records document the Veteran's complaints of 
painful calluses and his request for sick leave after 
treatment for his calluses.  In February 2004, a VA examiner 
documented the Veteran's painful callous formation and 
determined that it was not related to his dermatophytosis.  
Thus, the record indicates that the Veteran's feet pain is 
attributable to his nonservice-connected calluses of the 
feet.  The overall evidence does not indicate that the 
Veteran's service-connected tinea pedis and onychomycosis is 
the source of the pain in his feet or that it has caused 
marked interference with his employment.  Furthermore, the 
medical records do not show that the Veteran's service-
connected foot disabilities has necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).










	(CONTINUED ON NEXT PAGE)

	
ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and onychomycosis of the feet prior to March 5, 
2007 is denied.

2.  Entitlement to a 30 percent evaluation for tinea pedis 
and onychomycosis of the feet as of March 5, 2007 is granted.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


